IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50553
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

AARON EUGENE AUBREY,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-99-CR-99-1
                       --------------------
                          March 30, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Aaron Eugene Aubrey appeals the sentence he received as a

result of his guilty-plea conviction for two counts of making

false statements, in violation of 18 U.S.C. § 1001; one count of

possession of a stolen firearm, in violation of 18 U.S.C.

§ 922(j); and one count of being an accessory after the fact to a

bank robbery, in violation of 18 U.S.C. § 3.

     Aubrey argues that he should not have received an increase

for obstruction of justice based on an alleged attempt to escape

from the jail where he was being held prior to sentencing because

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50553
                                -2-

the district court relied on evidence with insufficient indicia

of reliability.   Aubrey has not met his burden of demonstrating

that the evidence relied upon by the district court to determine

that he obstructed justice was materially untrue.   See United

States v. Slaughter, ___ F.3d ___ (5th Cir. Jan. 12, 2001, No.

99-11142) 2000 WL 1946670 at *5.

     Aubrey also argues that the district court erred in denying

him credit for acceptance of responsibility because he admitted

the conduct alleged in the indictment and his admission was

consistent with the information contained in the factual basis.

Aubrey has not demonstrated that this is an extraordinary case in

which adjustments for both acceptance of responsibility and

obstruction of justice may apply.   See U.S.S.G. § 3E1.1, comment.

(n.4).

     AFFIRMED.